ORDER
PER CURIAM.
Elmer Doelling, Claimant, appeals from the decision of the Division of Family Services (DFS) that assessed a transfer of assets penalty of 4.67 months before Claimant became eligible for Medical Assistance benefits. Initially, a DFS caseworker assessed a penalty period of 4.67 weeks due to a transfer of assets based on an annuity purchased by Claimant’s wife before her death. Claimant appealed that decision to the Director of Family Services who found the caseworker had correctly determined Claimant’s penalty period pursuant to the regulations and federal law. Claimant appealed this decision to the St. Louis County Circuit Court, which affirmed the decision of DFS. Claimant now appeals to the Court of Appeals.
We have reviewed the record and the briefs of the parties and conclude the order of DFS is supported by competent and substantial evidence and no error of law appears. Section 536.140, RSMo 1994. Further, a published opinion would have no precedential value and we affirm by written order. Rule 84.16(b).
The judgment is affirmed pursuant to Rule 84.16(b).